DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 2/28/2022.
Claims 1, 3-9, 11-17 and 19-21 are pending. Claims 1, 9, and 17 are independent. Claim 21 is newly added. Claims 2, 10, and 18 were previously canceled. 
The previous rejection of claims 1, 3-9, 11-17 and 19-20 under 35 USC § 103 have been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US2014/0327677) in view of Parker (US2014/0032565).

In regards to claim 1, Walker substantially discloses a computer-implemented method comprising:  
causing, by the one or more processors, the first machine to display the first content (Walker para[0069], displays content on first machine); 
receiving, by the one or more processors, the selection of the portion of the first content displayed on the first machine (Walker et al. para[0070], first content includes controls for selecting portion of first content);
causing, by the one or more processors, the second machine to of the display the second content based on the portion of the first content being selected and based on the linking instruction, wherein the first machine and the second machine are each in communication with each other using a same real-time communication protocol (Walker para[0071], display of content on second screen is synched to display of first content); and 
causing the first machine to display an indicator associated with the first content, wherein the indicator comprises an indication that the second content is displayed at the second machine (Walker para[0093], displays indicators on first screen of additional content displayed on second screen).  
Walker does not explicitly disclose receiving, from a first machine, first authentication credentials including a user identifier used to authenticate a user, the first authentication credentials being provided during a first session of use of a website through the first machine; 
determining, by one or more processors, whether second authentication credentials received from a second machine match the first authentication credentials, wherein the second machine is different from the first machine, and the second authentication credentials are provided during a second session of use of the website through the second machine; 
causing, by the one or more processors, the first machine to display a prompt for a linking instruction, the prompt being displayed in response to determining that the second authentication credentials match the first authentication credentials; 
sending, by the one or more processors and based on a response to the prompt, a linking instruction to the second machine to link a display of second content of the website on the second machine to a selection of a portion of first content of the website by the first machine, the second content being complementary to the first content.
However Parker substantially discloses receiving, from a first machine, first authentication credentials including a user identifier used to authenticate a user, the first authentication credentials being provided during a first session of use of a website through the first machine (Parker para[0016], receives authentication information for a user of a first device); 
determining, by one or more processors, whether second authentication credentials received from a second machine match the first authentication credentials, wherein the second machine is different from the first machine, and the second authentication credentials are provided during a second session of use of the website through the second machine (Parker para[0065], determine user credentials for secondary device match credentials for primary device); 
causing, by the one or more processors, the first machine to display a prompt for a linking instruction, the prompt being displayed in response to determining that the second authentication credentials match the first authentication credentials (Parker para[0066], displays prompt with synchronization code on first device); 
sending, by the one or more processors and based on a response to the prompt, a linking instruction to the second machine to link a display of second content of the website on the second machine to a selection of a portion of first content of the website by the first machine, the second content being complementary to the first content (Parker para[0066], displays on second device prompt to input synchronization coded from first device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the additional content display method of Walker with the authentication method of Parker in order to ensure device is authorized to receive selected content (Parker para[0066]).



In regards to claim 3, Walker as modified by Parker substantially discloses the computer-implemented method of claim 1, further comprising: causing a change in the displaying of the first content displayed by the first machine based on an input received by the second machine (Walker para[0074]).  

In regards to claim 4, Walker as modified by Parker substantially discloses the computer-implemented method of claim 1, further comprising: 
causing the first machine to send the second content to the second machine based on a determination that the first machine and the second machine are in communication via a local area network and in response to a request for the second content from the first machine (Walker para[0077]).  

In regards to claim 5, Walker as modified by Parker substantially discloses the computer-implemented method of claim 1, further comprising: 
determining whether the first machine and the second machine are in communication via a local area network (Walker para[0077]); and 
based on the determining that the first machine and the second machine are in communication via the local area network:
 receiving a request for a content identifier for the second content (Walker para[0128]); and 
sending the content identifier to the second machine for displaying the second content (Walker para[0128]).  

In regards to claim 6, Walker as modified by Parker substantially discloses the computer-implemented method of claim 1, further comprising: sending an update notification that the first machine has received a selection of the portion of the first content of the website, wherein the update notification causes the second content to be sent to the second machine (Walker para[0072]).  

In regards to claim 7, Walker as modified by Parker substantially discloses the computer-implemented method of claim 6, wherein the first machine communicates with the website using a first communication channel and the second machine communicates with the website using a second communication channel, wherein: the first communication channel and the second communication channel are different communication channels (Walker para[0064]-[0065]).  

In regards to claim 8, Walker as modified by Parker substantially discloses the computer-implemented method of claim 1, wherein the first content includes information about a product or service offered by the website and the second content includes a user-configurable portion of the first content (Walker para[0046]).  

Claims 9, and 11-16 recite substantially similar limitations to claims 1, and 3-8. Thus claims 9, and 11-16 are rejected along the same rationale as claims 1, and 3-8.

Claims 17, 19, and 20 recite substantially similar limitations to claims 1, 3, and 5. Thus claims 17, 19, and 20 are rejected along the same rationale as claims 1, 3, and 5.


In regards to claim 21, Walker as modified by Parker substantially discloses the computer-implemented method of claim 1, wherein the indicator comprises an icon, text, sound, or an audiovisual indicator (Walker para[0093]).   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178